DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 21, 24, 25, 27 and 30 are objected to because of the following informalities: at line 4 of claim 21, “blockings;” should apparently read –blockings; and--; at line 12 of claims 21 and 24, “matches” should apparently read –match--; at line 1 of claim 24, “claim 23 ,” should apparently read --claim 23,--; at line 3 of claim 25, “for irradiation” should apparently read --for irradiation,--; at line 10 of claim 27, “matches” should apparently read –match--; and at line 9 of claim 30, “or the” should apparently read --or the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 16 at line 3, the term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  
At line 12 of claim 16, it is unclear if “at least one target” is the same as or different than “at least one target” recited at line 8.  
At line 12 of claim 16, it is unclear if “at least one position” is the same as or different than “at least one position” recited at line 9.  
At line 17 of claim 16, it is unclear if “the position of the patient support device” is the same as or different than “at least one position of the patient support device” recited at line 12.  
At line 20 of claim 16, it is unclear which “the margin” is being referenced as line 19 recites “one or more margins”.  
At line 20 of claim 16, it is unclear if “an outline” is the same as or different than “an outline” recited at line 15.  
At line 24 of claim 16, it is unclear if “at least one position of the patient support device” is the same as or different than “at least one position of the patient support device” recited at line 12.  
At line 26 of claim 16, it is unclear if “one or more margins” is the same as or different than “one or more margins” recited at line 19.  
At line 27 of claim 16, it is unclear if “one or more auxiliary outlines” is the same as or different than “an auxiliary outline” recited at line 21.  
At line 49 of claim 16, it is unclear if “the configuration” is the same as or different than “configurations” recited at line 30.
Claim 16 at line 52 recites the limitation "the sum of monitor units".  There is insufficient antecedent basis for this limitation in the claim.
At line 55 of claim 16, it is unclear if “a control point” is the same as or different than “one or more control points” recited at line 44.  
At line 57 of claim 16, it is unclear if “margins” is the same as or different than “one or more margins” recited at line 26.  
At line 58 of claim 16, it is unclear if “arc weights” is the same as or different than “an arc weight” recited at line 52.  
At line 59 of claim 16, it is unclear if “blockings” is the same as or different than “a blocking” recited at line 53.  
Also at lines 56-59 of claim 16, the claim is rendered indefinite based on the recitation of “the treatment is determined only for combinations of: margins, arc weights and blockings”.  It is unclear because it appears that steps in the claim are to be excluded with the recitation of “only for”.  Further, it is unclear what is being defined by this step.   
At line 2 of claim 17, it is unclear if “one or more paths” is the same as or different than “one or more paths” recited at line 42 of claim 16.  
At line 2 of claim 17, it is unclear if “one or more control points” is the same as or different than “one or more control points” recited at line 44 of claim 16.  
At line 2 of claim 18, it is unclear if “blockings” is the same as or different than “blockings” recited at line 59 of claim 16.  
At line 1 of claim 19, it is unclear if “the control points” is the same as or different than “one or more control points” recited at line 44 of claim 16.  
At line 4 of claim 20, it is unclear if “target” is the same as or different than “at least one target” recited at line 8 of claim 16.  
At line 7 of claim 20, it is unclear if “target” is the same as or different than “at least one target” recited at line 8 of claim 16.  
Claim 21 at line 1 recites “wherein the treatment is determined by performing the following steps:” which makes it unclear if the steps to determine the treatment at line 51 in claim 16 are still required or if those in claim 21 further define those in claim 16.  A suggested amendment to line 1 of claim 21 may be: --wherein determining the treatment further comprises performing the following steps--.
At line 3 of claim 21, it is unclear what is meant by “differing from one another only in the combinations of margins, arch weights and blockings”.  There are a variety of ways in which such could “differ”.  
Lines 12-13 of claim 21 are grammatically unclear.  It appears that a term is missing such as –wherein—prior to “one of the plurality of auxiliary treatment steps is selected”.  
Claim 22 at line 6 recites the limitation "the lower dose".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 12 recites the limitation "the upper dose".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 16 recites the limitation "the one or more paths specified by the auxiliary treatment steps".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 at line 20 recites the limitation "the degree".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 at line 12 recites the limitation "the degree".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 at line 4 recites “third difference data” however it is unclear what constitutes such as there is no prior recitation of first and second difference data.  
Claim 27 at line 7 recites “a third difference” however it is unclear what constitutes such as there is no prior recitation of a first or second difference.  
Claim 27 at line 10 recites the limitation "the degree".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 8 recites the limitation "the patient support device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 9 recites the limitation "the irradiation direction".  There is insufficient antecedent basis for this limitation in the claim.
At line 11 of claim 29, it is unclear if “at least one target” is the same as or different than “at least one target” recited at line 7.  
At line 12 of claim 29, it is unclear if “at least one position” is the same as or different than “at least one position” recited at line 8.  
At line 16 of claim 29, it is unclear if “the position of the patient support device” is the same as or different than “at least one position of the patient support device” recited at line 8.  
At line 19 of claim 29, it is unclear which “the margin” is being referenced as line 18 recites “one or more margins”.  
At line 19 of claim 29, it is unclear if “an outline” is the same as or different than “an outline” recited at line 14.  
At line 24 of claim 29, it is unclear if “at least one position of the patient support device” is the same as or different than “at least one position of the patient support device” recited at line 8.  
At line 25 of claim 29, it is unclear if “one or more margins” is the same as or different than “one or more margins” recited at line 18.  
At line 26 of claim 29, it is unclear if “one or more auxiliary outlines” is the same as or different than “an auxiliary outline” recited at line 20.  
Claim 29 at line 29 recites the limitation "the beam shaping device".  There is insufficient antecedent basis for this limitation in the claim.
At line 35 of claim 29, it is unclear if “one or more configurations” is the same as or different than “configurations” recited at line 29.  
Claim 29 at line 39 recites the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 46 recites the limitation "the beam source".  There is insufficient antecedent basis for this limitation in the claim.
At line 54 of claim 29, it is unclear if “a control point” is the same as or different than “one or more control points” recited at line 43.  
At line 56 of claim 29, it is unclear if “margins” is the same as or different than “one or more margins” recited at line 18.  
At line 57 of claim 29, it is unclear if “arc weights” is the same as or different than “an arc weight” recited at line 51.  
At line 58 of claim 29, it is unclear if “blockings” is the same as or different than “a blocking” recited at line 52.  
Also at lines 55-59 of claim 29, the claim is rendered indefinite based on the recitation of “the treatment is determined only for combinations of: margins, arc weights and blockings”.  It is unclear because it appears that steps in the claim are to be excluded with the recitation of “only for”.  Further, it is unclear what is being defined by this step.   
Claim 29 at line 59 recites the limitation "the at least the patient image data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 66 recites the limitation "the operation".  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 at line 66 recites the limitation "the basis".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 30, it is unclear if “a treatment beam source” is the same as or different than “the beam source” recited at line 46 of claim 29.  
At line 3 of claim 30, it is unclear if “a beam shaping device” is the same as or different than “the beam shaping device” recited at line 29 of claim 29.  
At line 4 of claim 30, it is unclear if “a patient support device” is the same as or different than “the patient support device” recited at line 8 of claim 29.  
Claim 30 at line 8 recites the limitation "the operation of the treatment beam source".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 at line 9 recites the limitation "the operation of the beam shaping device".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 30, it is unclear which “the position of the patient support device” is being referenced as line 8 of claim 29 recites “at least one position of the patient support device”.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites a computer-implemented method of determining a treatment for treating a target. Claim 28 recites a non-transitory computer program which causes a computer to perform the method of determining a treatment for treating a target.  Claim 29 recites a medical system with a computer operable to execute steps, electronic storage data and a medical device.  These limitations, under their broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  It would be practically performable in a human’s mind, with pen or paper, to acquire patient image data; target data; position data 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 16 essentially recites a computer (“computer-implemented method”) and claim 28 recites a non-transient computer program which causes a computer to execute steps in claim 21.  Thus, the computer and computer program are all recited at a high level of generality.  Claim 16 merely recites mental steps of determining a treatment and does not actually even recite the computer itself and the non-transient computer program which causes a computer to perform method steps is a generic function of computer-readable media.  Further, mere instructions to apply a judicial exception using a generic computer does not impose meaningful limits on practicing the abstract idea.     
When considered individually and in combination, the claims do not recite additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 16 recites a “method of determining a treatment for at least one target by emitting irradiation by a beam source through a beam shaping device in an irradiation direction movable around a preferably movable patient support device” however this does not constitute a positive recitation of such devices and the method does not integrate application of such devices or utilize such devices in the application of treatment.  Claim 28 is silent as to any such device or providing any treatment.  Thus, claims 16 and 28 do not integrate the abstract idea into a practical application.  
Claim 29 recites at least one computer having at least one processor operable to execute steps of a computer program, electronic data storage and “a medical device for issuing a control signal to the medical device for controlling the operation of the medical device on the basis of the treatment,” however such is not a recitation of effecting a particular treatment for a disease or medical condition. In fact, “a medical device for issuing a control signal” could be interpreted as a computer program/product and the recitation of “for controlling the operation of the medical device on the basis of the treatment” is essentially an intended use of the medical device and not a particular application of such which would integrate the abstract idea into a practical application.
Claims 17-27 and 30 do not recite elements that can be considered as significantly more than the abstract idea.  Claims 17 and 18 merely recite acquisition of further data.  Claims 19 and 20 only further define what the position data and constraint data entail, respectively.  Claim 21 recites generation of further auxiliary treatment steps based on target dose data and irradiation data and selection of one or more of the auxiliary treatment steps, however such selection can be done in the mind.  Claims 22-27 merely recite further determination steps involved in the auxiliary treatment steps, none of which contribute to integrating the abstract idea into a practical application.   Claim 30 recites the additional element of a radiation treatment apparatus comprising a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791